UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1010


MARTINA CARROLL-GARRISON,

                Plaintiff - Appellant,

          v.

COMMANDER,   UNITED  STATES   ARMY    INSTALLATION      MANAGEMENT
COMMAND; UNITED STATES OF AMERICA,

                Defendants – Appellees,

          and

STEPHEN A. MICHAEL, United States Office           of    Personnel
Management Agency and Veteran Support,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:11-cv-00931-LO-TCB)


Submitted:   May 11, 2012                     Decided:    May 25, 2012


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Martina Carroll-Garrison, Appellant Pro Se.  Deirdre Gaudet
Brou, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Martina Carroll-Garrison appeals the district court’s

order granting the motion to dismiss her complaint pursuant to

Fed. R. Civ. P. 12(b)(1).       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.        See Carroll-Garrison v. Michael,

No. 1:11-cv-00931-LO-TCB (E.D. Va. Dec. 16, 2011).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     3